Archer Daniels Midland Company 4666 Faries Parkway Decatur, Ill.62526 ADM Reports Second Quarter 2012.5 Earnings of $510 Million or $0.77 per Share Adjusted EPS of $0.60, up 18 percent from year-ago quarter Good operating results despite challenging conditions caused by U.S. drought DECATUR, Ill., Feb. 5, 2013 – Archer Daniels Midland Company (NYSE: ADM) today reported financial results for the quarter ended Dec. 31, 2012. The company reported net earnings for the quarter of$510 million, or $0.77 per share, up from $0.12 per share in the same period one year earlier. Adjusted earnings per share1 were $0.60, up from $0.51 in the same period last year. Segment operating profit1 was $808 million. “The ADM team managed well despite challenges from the U.S. drought and from persistent, negative margins in the ethanol industry,” said ADM Chairman and CEO Patricia Woertz. “Our results in Oilseeds and Agricultural Services demonstrated the ability of our people to use our global asset network to prepare for and manage in a range of market conditions. “In North America, we fully utilized our oilseeds crushing capacity to meet strong global demand, and we adjusted our transportation and origination network to move goods efficiently despite constrained river traffic and a smaller corn crop. In South America, we leveraged our origination, transportation and export facilities to move the record corn crop to world markets. And, in Europe, we made some operational changes, and the market responded to reduced imports. “During our abbreviated fiscal year, we drove meaningful improvements in capital, costs and cash to enhance our future competitiveness. We continued taking action to improve underperforming businesses. As part of our ongoing portfolio management, we sold $570 million of non-core investments. And, through a companywide focus, we unlocked more than $1 billion in working cash.” Second Quarter 2012.5 Highlights · Adjusted EPS of $0.60 excludes approximately $113 million in pretax LIFO gains ($0.11 per share) and other items that net to about $0.06 per share. · Oilseeds Processing profit increased $202 million, with year-over-year improvements in crushing and origination results in all regions. · Excluding last year’s $339 million asset impairment charge, Corn Processing profit decreased $207 million, due to ongoing weakness in industry ethanol margins. · Agricultural Services profit rose $77 million, as solid U.S. soybean exports, improved international merchandising and a gain on ADM’s investment in GrainCorp benefitted results. · Net debt balances declined to $7.2 billion, the lowest level since June 2010, as the benefits of the company wide focus on unlocking cash began to be realized. 1 Non-GAAP financial measures, see pages 5 and 12 for explanations and reconciliations Adjusted EPS of 60 Cents, up 9 Cents Adjusted EPS increased primarily due to higher segment operating profit. This fiscal year’s effective tax rate of 30 percent was in line with the same six-month period last year. Oilseeds Earnings Improve Across All Three Regions Oilseeds operating profit in the second quarter was $411 million, up $202 million from the same period one year earlier. Results included unfavorable mark-to-market timing effects of about $50 million (about $0.05 per share), compared to an unfavorable impact of about $110 million in the year-ago quarter. Crushing and origination operating profit was $261 million, up $140 million from the year-ago quarter on strong improvements in all three geographies. ADM’s U.S. soybean operations ran at record capacity during the quarter and delivered very strong results amid good domestic and export meal demand. In South America, ADM was well prepared to move the record corn harvest. And in Europe, operational changes and reduced imports from South America drove improved results. Refining, packaging, biodiesel and other generated a profit of $50 million for the quarter, down $27 million, due to weakness in biodiesel margins in the U.S. and Europe. Cocoa and other results increased $66 million. Weaker cocoa press margins were offset by the absence of last year’s significant negative mark-to-market impacts. Oilseeds results in Asia for the quarter were up $23 million from the prior year’s second quarter, principally reflecting ADM’s share of the results from its equity investee Wilmar International Limited. Corn Processing Results Weak on Continued Ethanol Industry Challenges Corn processing operating profit of $3 million represented a decline of $207 million from the same period one year earlier, when excluding the year-ago quarter’s $339 million asset impairment. Sweeteners and starches operating profit increased $22 million to $97 million, as tight sweetener industry capacity and higher corn costs supported higher year-over-year selling prices. Excluding last year’s $339 million asset impairment charge, bioproducts results decreased $229 million to a loss of $94 million. Weak domestic gasoline demand and unfavorable global ethanol trade flows resulted in continued excess industry capacity, keeping ethanol margins negative. Agricultural Services Solid Despite Impact of U.S. Drought Agricultural Services operating profit was $317 million, up $77 million from the same period one year earlier. Results included a $62 million gain on ADM’s investment in GrainCorp. Excluding the gain on GrainCorp, merchandising and handling earnings rose $23 million to $129 million, as solid U.S. soybean exports and improved international merchandising results more than offset lower U.S. corn origination and export volumes. Transportation results were solid, despite challenges from low water on the Mississippi River. Results decreased $5 million to $48 million as increased barge operating expenses were partially offset by higher freight rates. Milling and other results remained steady, as the milling business continued to perform well. Other Financial Results Improve Operating profit from ADM’s Other Financial businesses was $77 million, up $55 million, with asset disposal gains and favorable captive insurance loss reserve adjustments. Conference Call Information ADM will host a conference call and audio webcast Tuesday, Feb. 5, 2013, at 8 a.m. Central Time to discuss financial results and provide a company update. A financial summary slide presentation will be available to download approximately 60 minutes prior to the call. To listen to the call via the Internet or to download the slide presentation, go to www.adm.com/webcast. To listen by telephone, dial (888) 522-5398 in the U.S. or (706) 902-2121 if calling from outside the U.S. The access code is 85998249. Replay of the call will be available from Feb. 6, 2013 to Feb. 12, 2013. To listen to the replay by telephone, dial (855) 859-2056 in the U.S. or (404) 537-3406 if calling from outside the U.S. The access code is 85998249. The replay will also be available online for an extended period of time at www.adm.com/webcast. About ADM For more than a century, the people of Archer Daniels Midland Company (NYSE: ADM) have transformed crops into products that serve vital needs. Today, 30,000 ADM employees around the globe convert oilseeds, corn, wheat and cocoa into products for food, animal feed, industrial and energy uses. With more than 265 processing plants, 460 crop procurement facilities, and the world’s premier crop transportation network, ADM helps connect the harvest to the home in more than 140 countries. For more information about ADM and its products, visit www.adm.com. Archer Daniels Midland Company Media Relations Contact David Weintraub 217-424-5413 Investor Relations Contact Ruth Ann Wisener 217-451-8286 Financial Tables Follow Segment Operating Profit and Corporate Results A non-GAAP financial measure (unaudited) Quarter ended December 31 Four quarters ended December 31 Change Change (in millions) Oilseeds Processing Operating Profit Crushing and origination $ 76 Refining, packaging, biodiesel and other 50 77 ) ) Cocoa and other 36 ) 66 88 Asia 64 41 23 (6
